DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to amendment filed 11/24/2020, where the Applicant amended claims 1, 2, 10-12, and 15-20; cancelled claims 13 and 14; added claims 21 and 22; and claims 1-12 and 15-22 are currently pending.

Information Disclosure Statement
The information disclosure statement filed on 09/10/2020 failed to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, no legible copy of the foreign patent document Cite No. 2 (CN104503747) was submitted with the IDS.  It has been placed in the application file, but the information referred to therein has not been considered.

Response to Arguments
Applicant’s arguments, see pg. 8, filed on 11/24/2020, with respect to claim 14 previously indicated as being allowable if rewritten in independent form including all of the features of the base claim from which it depends, have been fully considered.  However, a piece of prior art was found during the update search that teaches the limitations of claim 14, which have been incorporated into independent claims 1, 10, and 15.  As such, the indication of allowable subject matter has been withdrawn.

Applicant’s arguments, see pg. 9, with respect to previous objections of claims 2, 13, and 15-20 have been fully considered and are persuasive in view of the amendment.  As such, the previous objections have been withdrawn.

Applicant’s arguments, see pg. 10, with respect to previous rejection of claim 1 under 35 U.S.C. § 102(a)(2), have been fully considered.  The Applicant argued that the limitations of previously objected claim 14 has been incorporated therein, and thus claim 1 is allowable over the cited prior art.  However, as discussed above, a new piece of prior art was found during the update search that teaches the limitations of claim 14; therefore, claim 1 is currently rejected under new grounds.

Applicant’s arguments, see pg. 11, with respect to previous rejection of claim 10 under 35 U.S.C. § 102(a)(2), have been fully considered.  The Applicant argued that the 

Applicant’s arguments, see pg. 12, with respect to previous rejection of claim 15 under 35 U.S.C. § 102(a)(2), have been fully considered.  The Applicant argued that the limitations of previously objected claim 14 has been incorporated therein, and thus claim 15 is allowable over the cited prior art.  However, as discussed above, a new piece of prior art was found during the update search that teaches the limitations of claim 14; therefore, claim 15 is currently rejected under new grounds.

Applicant’s arguments, see pg. 10-13, that all dependent claims are patentably distinguished over the cited prior art at least in view of the dependency from their respective independent claims, and requests that the rejections for all dependent claims be reconsidered and withdrew for the reasons argued above.  However, their respective independent claims are now rejected under new grounds in view of the amendment and thus the dependent claims are likewise rejected.

Claim Objections
Claim 1 is objected to because of the following informalities:  claim 1 recites “sharing the function configuration scheme withanother team”.  A typographical error .  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al., (US 20180300305 A1) (hereinafter Lam) in view of Rohrs et al., (US 20140129637 A1) (hereinafter Rohrs).

Referring to claim 1, Lam teaches a method comprising: 
obtaining alternative function configuration schemes applicable to a team (“a first example system that includes one or more shared templates.  The system 100 is a communication system or service that provides one or more shared templates 105 for team members 110A, 110B to use over a network”; ¶ [0027], fig. 1.  The examiner interprets the function configuration scheme as the shared templates.); and 
selecting at least one function configuration scheme from the alternative function configuration schemes (“a client computing device, such as for example the client computing device 125A and the client computing device 125B, may access the select, retrieve, and use one or more shared templates 105 stored on a server computing device 130.  While the team members 110A, 110B are using a selected shared template, the selected shared template can be stored on the server computing device 130 or on another storage repository”; ¶ [0028], fig. 1; “FIG. 2 depicts one example of a shared template that is suitable for use in the first example system shown in FIG. 1.  As described earlier, a shared template is a pre-defined structure that can assist team members in communicating about a task, working on the task, tracking the progress of the task, and/or completing the task”; ¶ [0029], fig. 2);
sharing the function configuration scheme withanother team (“In some implementations, multiple users (e.g., all tenants and/or team members) can use the shared templates stored on the global repository”; ¶ [0026]; “The system 100 is a communication system or service that provides one or more shared templates 105 for team members 110A, 110B to use”; ¶ [0027], fig. 1; “a client computing device, such as for example, the client computing device 125A and the client computing device 125B, may access the network 115 and select, retrieve, and use one or more shared templates 105 stored on a server computing device 130”; ¶ [0028], fig. 1; “The term ‘tenant’ is to be construed broadly as including a company, an enterprise, an educational institution, a school district, a classroom, an organization, a business, an association, an institution, an ad-hoc group, vendors, third parties, and the like.  A tenant can include one or more sub-entities or ‘teams’, with each team including one or more team members”; ¶ [0021].  The examiner notes the shared template can be stored in a global repository that can be used by all tenants; therefore the disclosed shared 
Lam teaches a method of obtaining one or more shared templates stored on a repository for one or more team members to use, where the one or more templates are shared among teams of different tenants.  Lam further teaches updating the one or more shared templates (“A ‘shared template’ is a pre-defined data structure that can assist the team members in communicating about a task, working on the task, tracking the progress of the task, and/or completing the task…A shared template may include one or more elements that assist the team members with the task... the elements in a shared template include one or more channels, applications (e.g., bots, tabs, calendars, spreadsheets, planners, trackers, and the like), documents, conversations, notes, assignments, notebooks, grade books, and/or files”; ¶ [0022]; “a team member can add, delete, and/or modify one or more elements in the shared template”; ¶ [0023]).  However, Lam does not explicitly teach updating functions configured for another…, in response to determining that the another…adopts the function configuration scheme.
Rohrs teaches updating functions configured for another…, in response to determining that the another…adopts the function configuration scheme (“Configuration sharing: The sender shares the gadget as well as the configuration information with the recipient.  Furthermore, both the sender and recipient can change the configuration and these changes are propagated to all the users sharing the gadget”; ¶ [0049]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Lam in view of Rohrs before them to modify the method of presenting one or more shared templates of Lam to incorporate the function of propagating updates to the shared configuration to all users of the configuration as taught by Rohrs.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Rohrs (¶ [0045]-[0050]), because the use of the function of propagating updates to the shared configuration to all users of the configuration does not depend on the functionality of the method of presenting one or more shared templates. That is the use of the function of propagating updates to the shared configuration to all users of the configuration performs the same function independent on which system it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art. The motivation to combine would have been to provide more efficient method in synchronizing the changes made to a shared configuration across a plurality of users.

Referring to claim 2, Lam further teaches the method of claim 1, further comprising creating the team according to a received team creation instruction (“the requestor may create a team (e.g., the create team operation 215 in FIG. 2) at block 635”; ¶ [0060], fig. 6).  

claim 3, Lam further teaches the method of claim 1, wherein the obtaining the alternative function configuration schemes applicable to a team comprises: 
determining a team type to which the team belongs according to attribute information of the team; and 
obtaining function configuration schemes corresponding to the team type as the alternative function configuration schemes (“In one example, an IT administrator employed by a tenant (e.g., a company) can create shared templates for one or more departments within the tenant.  For example, the IT administrator may create one or more shared templates for the accounting department (e.g., an accounting team), the sales department (e.g., a sales team) and each product development team in the engineering department (product development teams).  The IT administrator can assign credentials to a shared template that allows only the team members associated with that team to access the shared template”; ¶ [0054].  The examiner notes each team is of a specific type, e.g., accounting, sales, product development.  The examiner further notes that the specific shared template corresponds to a specific team because the specific shared template can only be access by team members of the corresponding specific team.)

Referring to claim 4, Lam further teaches the method of claim 3, wherein the attribute information comprises at least one of: 
geographical location information; 
a number of members; 
team affiliation information (“the IT administrator may create one or more shared templates for the accounting department (e.g., an accounting team), the sales department (e.g., a sales team) and each product development team in the engineering department (product development teams).  The IT administrator can assign credentials to a shared template that allows only the team members associated with that team to access the shared template”; ¶ [0054].  The examiner notes each team member of each respective team has a team affiliation information, e.g., accounting team, sales team, or product development team, which is used to limit the shared template that can be accessed.); and 
industry affiliation information.

Referring to claim 5, Lam further teaches the method of claim 1, wherein the alternative function configuration schemes comprise at least one of: 
a preset function configuration scheme (“A ‘shared template’ is a pre-defined data structure that can assist the team members in communicating about a task, working on the task, tracking the progress of the task, and/or completing the task…A shared template may include one or more elements that assist the team members with the task…the elements in a shared template include one or more channels, applications (e.g., bots, tabs, calendars, spreadsheets, planners, trackers, and the like), documents, conversations, notes, assignments, notebooks, grade books, and/or files”; ¶ [0022]); and 
a function configuration scheme adopted by another team.  

claim 6, Lam further teaches the method of claim 1, further comprising displaying an associated display interface of the team, the associated display interface including a control entry for the alternative functions (“FIG. 2 depicts one example of a shared template that is suitable for use in the first example system shown in FIG. 1…The shared template may include one or more elements such as one or more channels, applications (e.g., bots, tabs, calendars, spreadsheets, planners, trackers, and the like), documents, connectors, conversations, notes, files, and other elements that may assist the team members with the task”; ¶ [0029], fig. 2; “For example, the illustrative shared template 200 includes an application panel 220, a team panel 225, and an operations panel 230”; ¶ [0032], fig. 2.  The examiner interprets the display interface as the interface displayed in figure 2, and the control entry for the alternative functions as the plurality of panels for the one or more elements.)

Referring to claim 7, Lam further teaches the method of claim 1, wherein members of the team have control permissions to the alternative functions (“The application panel 220 includes one or more applications 235 (e.g., calendar, chat, activities) and other elements that assist the team members with the task.  A team member can add an application using the ‘settings’ operation 240 (or some other suitable operation)”; ¶ [0033], fig. 2). 

Referring to claim 8, Lam further teaches the method of claim 1, further comprising: 
receiving update data for the selected function configuration scheme; and 
updating the functions configured for the team according to the update data (“A "shared template" is a pre-defined data structure that can assist the team members in communicating about a task, working on the task, tracking the progress of the task, and/or completing the task…A shared template may include one or more elements that assist the team members with the task... the elements in a shared template include one or more channels, applications (e.g., bots, tabs, calendars, spreadsheets, planners, trackers, and the like), documents, conversations, notes, assignments, notebooks, grade books, and/or files”; ¶ [0022]; “a team member can add, delete, and/or modify one or more elements in the shared template”; ¶ [0023].  The examiner notes, it is understood by one of ordinary skill in the GUI art that when a user add an element to a template, the data pertaining to the template is inherently updated to include the newly added element.)  

Referring to claim 9, Lam further teaches the method of claim 8, wherein the update data is derived from a scheme update operation implemented by a creator of the selected function configuration scheme (“a shared template is designed or created for a particular task by any suitable person, including, but not limited to…a team member”; ¶ [0022]; “a team member can add, delete, and/or modify one or more elements in the shared template”; ¶ [0023].  The examiner notes one of ordinary skill in the art understood that Lam is capable of allowing the team member who created the shared template to add additional element(s) as Lam does not explicitly limit such functionality to any particular team member.)

claim 10, Lam teaches a device (electronic device 700; ¶ [0068], fig. 7) comprising: 
one or more processors (processing unit 705; ¶ [0068], fig. 7); and 
one or more computer readable media (system memory 710; ¶ [0068], fig. 7) storing computer-readable instructions that, executable by the one or more processors, cause the one or more processors to perform acts (““In a basic configuration, the electronic device 700 may include at least one processing unit 705 and a system memory 710...The system memory 710 may include a number of program modules and data files, such as an operating system 715, one or more shared templates 720, and one or more program modules 725 suitable for parsing received input, determining subject matter of received input, determining actions associated with the input and so on.  While executing on the processing unit 705, the program modules 725 may perform processes including, but not limited to, the aspects, as described herein”; ¶ [0068], fig. 7) comprising: 
determining a function configuration scheme adopted by a team (“A ‘shared template’ is a pre-defined data structure that can assist the team members in communicating about a task, working on the task, tracking the progress of the task, and/or completing the task.  In aspects, a shared template is designed or created for a particular task by any suitable person, including, but not limited to…a team member”; ¶ [0022].  The examiner interprets the function configuration scheme as the shared template.  The examiner notes the shared template is created by an entity who is a member of a team and that the shared template is used to assist the team members in completing a task; therefore the ; 
sharing the function configuration scheme with another team to configure functions of the another team (“In some implementations, multiple users (e.g., all tenants and/or team members) can use the shared templates stored on the global repository”; ¶ [0026]; “The system 100 is a communication system or service that provides one or more shared templates 105 for team members 110A, 110B to use”; ¶ [0027], fig. 1; “a client computing device, such as for example, the client computing device 125A and the client computing device 125B, may access the network 115 and select, retrieve, and use one or more shared templates 105 stored on a server computing device 130”; ¶ [0028], fig. 1; “The term "tenant" is to be construed broadly as including a company, an enterprise, an educational institution, a school district, a classroom, an organization, a business, an association, an institution, an ad-hoc group, vendors, third parties, and the like.  A tenant can include one or more sub-entities or "teams", with each team including one or more team members”; ¶ [0021].  The examiner notes the shared template can be stored in a global repository that can be used by all tenants; therefore the disclosed shared template is shared with another team associated with another tenant different from the team that originally created the shared template.)
Lam teaches a method of obtaining one or more shared templates stored on a repository for one or more team members to use, where the one or more templates are shared among teams of different tenants.  Lam further teaches updating the one or a team member can add, delete, and/or modify one or more elements in the shared template”; ¶ [0023]).  However, Lam does not explicitly teach sending update data to the another…, in response to determining that the function configuration scheme is updated; and
updating functions configured for the another…, in response to determining that the another…adopts the function configuration scheme.
Rohrs teaches sending update data to the another…, in response to determining that the function configuration scheme is updated; and
updating functions configured for the another…, in response to determining that the another…adopts the function configuration scheme (“Configuration sharing: The sender shares the gadget as well as the configuration information with the recipient.  Furthermore, both the sender and recipient can change the configuration and these changes are propagated to all the users sharing the gadget”; ¶ [0049]).
Lam and Rohrs are analogous art to the claimed invention because they are concerning with sharing of information among a plurality of users (i.e. same field of endeavor).


Referring to claim 11, Lam further teaches the device of claim 10, wherein the sharing the function configuration scheme with the another team comprises sending the function configuration scheme to the another team (“The system 100 is a communication system or service that provides one or more shared templates 105 for team members 110A, 110B to use over a network 115”; ¶ [0027], fig. 1.  The examiner notes that the shared template is stored remotely from the team members 110A and 110B; therefore, the shared template is sent to the team members 110A and 110B as shown in figure 1.)  

Referring to claim 12, Lam further teaches the device of claim 10, wherein the sharing the function configuration scheme with the another team comprises: 
sharing the function configuration scheme with a shared platform such that the function configuration scheme is pushed by the shared platform to the another team; or 
sharing the function configuration scheme with the shared platform and enabling the other team to have an access permission to the shared platform (“multiple users (e.g., all tenants and/or team members) can use the shared templates stored on the global repository…authentication credentials associated with a user (e.g., a tenant or team member) determine which shared templates on the global repository the user can access”; ¶ [0026]).

Regarding claims 15-20, these claims recite the computer readable media storing computer-readable instructions that, executable by the one or processors to perform the steps of the method of claims 1-6 respectively; therefore, the same rationale of rejection is applicable.  Claim 15 being a product claim includes additional elements such as one or more computer readable media and the one or more processors.  Lam further teaches such elements (“In a basic configuration, the electronic device 700 may include at least one processing unit 705 and a system memory 710...The system memory 710 may include a number of program modules and data files, such as an operating system 715, one or more shared templates 720, and one or more program modules 725 suitable for parsing received input, determining executing on the processing unit 705, the program modules 725 may perform processes including, but not limited to, the aspects, as described herein”; ¶ [0068], fig. 7).

Referring to claim 21, Lam teaches a method of obtaining one or more shared templates stored on a repository for one or more team members to use, where the one or more templates are shared among teams of different tenants.  Lam further teaches updating the one or more shared templates.  However, Lam does not explicitly teach sending update data to the another…, in response to determining that the function configuration is updated.
Rohrs further teaches sending update data to the another…, in response to determining that the function configuration is updated (“Configuration sharing: The sender shares the gadget as well as the configuration information with the recipient.  Furthermore, both the sender and recipient can change the configuration and these changes are propagated to all the users sharing the gadget”; ¶ [0049]).

Referring to claim 22, Lam teaches a method of obtaining one or more shared templates stored on a repository for one or more team members to use, where the one or more templates are shared among teams of different tenants.  Lam further teaches updating the one or more shared templates.  However, Lam does not explicitly teach sharing the function configuration scheme with a shared platform such that the function configuration scheme is pushed by the shared platform to the another team; or
sharing the function configuration scheme with the shared platform and enabling the other team to have an access permission to the shared platform.
Rohrs further teaches sharing the function configuration scheme with a shared platform such that the function configuration scheme is pushed by the shared platform to the another team (“Also stored in storage device 108 is a gadget manager 116, which contains a gadget configuration and sharing module 118.  Gadget configuration and sharing module 118 allows a user to select, configure, and share a gadget”; ¶ [0033]; “Configuration sharing: The sender shares the gadget as well as the configuration information with the recipient.  Furthermore, both the sender and recipient can change the configuration and these changes are propagated to all the users sharing the gadget”; ¶ [0049]); or
sharing the function configuration scheme with the shared platform and enabling the other team to have an access permission to the shared platform.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.


US 20120042013 (Roman) – discloses a method of creating and populating groups, the groups can share information through a community server.
US 20110214074 (Pegg) – discloses a method of creating collaboration room templates, which can be used to dynamically create collaboration services.
US 20190342172 (Bower, III) – discloses a method of configuring network groups using predefined configuration information, where the configuration may be shared from one peer to another.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142